Citation Nr: 1102905	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  10-17 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effect date prior to September 25, 2007, 
for service connection for bilateral hearing loss.  

2.  Entitlement to an effect date prior to September 25, 2007, 
for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from June 1954 to June 1956.  

This appeal to the Board of Veterans Appeals (Board) arises from 
a May 2009 rating action which granted service connection for 
bilateral hearing loss, and tinnitus.  In each case, the RO 
eventually assigned an effective date for service connection of 
September 25, 2007.  The Veteran has appealed the issues of 
entitlement to earlier effect dates for service connection.  

A review of the Veteran's substantive appeal, received in April 
2010, shows that he requested a hearing before a Member of the 
Board (i.e., Veterans Law Judge) at the RO.  However, in a 
statement, received in August 2010, the Veteran's representative 
stated that the Veteran desired to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2010).  Accordingly, the 
Board will proceed without further delay.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

On September 25, 2007, and no earlier, the Veteran submitted 
claims for service connection for bilateral hearing loss, and 
tinnitus. 


CONCLUSION OF LAW

The criteria for an effective date prior to September 25, 2007, 
for service connection for  bilateral hearing loss, and tinnitus, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Earlier Effective Date

The Veteran asserts that he is entitled to an effect date prior 
to September 25, 2007, for service connection for  bilateral 
hearing loss, and tinnitus.  In his notice of disagreement, 
received in October 2009, he argued that he filed claims in the 
"summer of 1985."  In his appeal (VA Form 9), he argues that he 
filed a claim for hearing loss in 1981 or 1982.  He has argued 
that he filed his claims with the assistance of an employee of 
his current representative (hereinafter "G.Y.").  He states 
that VA did not take action on these claims.  He has also 
submitted private treatment reports which appear to indicate that 
he had bilateral hearing loss by at least 1997.  

The Veteran has submitted two lay statements, both received in 
May 2010.  A statement from G.Y. asserts that he was a Veterans 
Service Officer who worked for the Veteran's current 
representative between 1984 and 1994, and that, "I had more than 
one contact with [the Veteran] in my office.  I cannot recall the 
nature of the filing for benefits he was working on, other than 
it was some kind of disability claim, service-connected."  

The Veteran's wife asserts that the Veteran filed a disability 
claim in 1984, that he had several meetings with G.Y. at that 
time, and that his hearing was very bad at that time.

In May 2009, the RO granted service connection for bilateral 
hearing loss, and tinnitus.  In each case, the RO assigned an 
effective date for service connection of April 9, 2008.  The 
Veteran appealed the issues of entitlement to earlier effective 
dates, and in April 2010, the RO granted both of the claims, to 
the extent that it assigned effective dates for service 
connection of September 25, 2007.  Since the RO's decision did 
not constitute a full grant of the benefits sought, the earlier 
effective date issues remain in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).   The RO's April 2010 decision indicates 
that the claims were granted based on "informal claims" for 
service connection that were received September 25, 2007.  

In general, except as otherwise provided, the effective date of 
an evaluation an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim. Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

The Court has ruled that there is a "presumption of regularity" 
under which it is presumed that Government officials have 
properly discharged their official duties. Clear evidence to the 
contrary is required to rebut the presumption of regularity.  See 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  
While the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the RO.  

In April 2010, the Veteran's representative submitted a cover 
letter, dated September 24, 2007, which indicates it had an 
attached VA Form 21-4138 ("statement in support of claim").  In 
the attached VA Form 21-4138, the Veteran stated, "I believe 
that I filed a Compensation claim in the past with VA for hearing 
loss."  A date stamp indicates that VA received the cover letter 
and attached VA Form 21-4138 on September 25, 2007.  

A review of the claims folder does not show that any 
communication was received from the Veteran prior to September 
25, 2007 which may be construed as indicating an intent to seek 
or apply for service connection for either bilateral hearing 
loss, or tinnitus.  Given the foregoing, the earliest possible 
effective date for the grant of service connection for either of 
the Veteran's disabilities is September 25, 2007.  See 38 C.F.R. 
§ 3.400.  

In summary, the pertinent and undisputed facts in this case are 
that there is no evidence to show that a claim for service 
connection for either hearing loss, or tinnitus, was received 
prior to September 25, 2007.  Although the Veteran has asserted 
that he filed claims at some point between 1981 and 1985, he has 
not presented any clear evidence to rebut the presumption of 
regularity.  VA is not required to "prove" that it did not 
receive the claims he has alleged that he filed in the 1980's; as 
a matter of law, it is the Veteran who must rebut the presumption 
of regularity.  He has not done so.  Under the law, the earliest 
possible effective dates, and the appropriate effective dates, 
are September 25, 2007, which is the date of receipt of the 
informal claim.  The Court has held that where the law not the 
evidence is dispositive, the Board should deny an appeal because 
of an absence of a legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Veteran 
has failed to allege facts which meet the criteria in the law or 
regulations, and his claim must be denied.  

To the extent that the Veteran has argued that his hearing loss, 
and/or tinnitus, existed prior to the current effective dates for 
service connection, VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There 
is no provision in the law for awarding an earlier effective date 
based on the Veteran's assertion that the disabilities existed 
before his claims are shown to have been filed.  The fact that 
the Veteran had these disabilities prior to the receipt of his 
informal claim in September 2007 is irrelevant.  The record does 
not include any communication from the Veteran or his 
representative received prior to the September 25, 2007 informal 
claim that may reasonably be construed as an indication he was 
seeking service connection for either of these disabilities.  




II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
In April 2008, VCAA notice was issued in association with the 
Veteran's claims for service connection.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These 
claims were granted in May 2009, and the issues on appeal (i.e., 
entitlement to earlier effective dates for service connection) 
arose from these grants of service connection.  In such cases, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice was intended to serve has been fulfilled; no additional § 
5103(a) notice is required.  Dingess/Hartman, 19 Vet. App. at 
491, 493.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  The Veteran's 
service treatment reports, and VA and non-VA medical records, 
have been obtained, and the Veteran has been afforded an 
examination.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  




ORDER

The appeal is denied. 


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


